Order entered October 4, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00215-CV

                                SULMA GONZALES, Appellant

                                                 V.

  THE DALLAS COUNTY APPRAISAL DISTRICT AND THE APPRAISAL REVIEW
  BOARD OF DALLAS COUNTY APPRAISAL DISTRICT AND LYONS EQUITIES,
                           INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09665

                                             ORDER
       Before the Court is appellant’s September 28, 2016 “motion for correction of transcripts

filed by court reporter and for extension of time to file brief of appellant.” This is appellant’s

fourth request for an extension of time to file her brief. In addition to seeking a thirty-day

extension of time to file her brief, appellant asks the Court to “allow the court reporter to correct

the transcripts for the December 9, 2013 hearing” so that they include “the transcripts for the

Motion to Vacate two Judgments.” Appellant indicates that she requires the extension to file her

brief because she needs time to review “all court transcripts.”

       Our records show that all transcripts requested by appellant have been filed and the

reporter’s record is complete. On August 12, 2016, appellant filed a third motion for extension

                                                 1
of time to file her brief in which she contended she “could not initiate the appeal work” because

the reporter’s record has not been filed. She asked the Court compel Ms. Martin to prepare and

forward all requested transcripts to the Court and send a copy to appellant. On August 16, 2016,

we granted appellant’s motion, ordered the court reporter, Ms. Sheretta L. Martin to prepare and

file the transcripts for hearings held on December 9, 2013, November 30, 2015, and March 21,

2016 no later than August 31, 2016, and warned appellant that, absent exigent circumstances, her

appeal would be dismissed if she failed to file her brief by September 30, 2016.

       Ms Martin filed the reporter’s record on August 30, 2016 in accordance with this Court’s

August 16, 2016 order. The transcript of the December 9, 2013 hearing is Volume 1 of the

reporter’s record that was filed on August 30, 2016. The trial court’s docket sheet shows that the

trial court heard appellant’s motion for new trial and motion to vacate two judgments at the

December 9, 2013 hearing. The court reporter certified Volume 1 of the reporter’s record as a

complete transcript of all proceedings and evidence requested by the parties to be included in the

transcript of the December 9, 2013 hearing. Accordingly, if any arguments were made on the

motion to vacate, they would be included in the transcript filed by the court reporter on August

30, 2016. Accordingly, we DENY appellant’s motion for correction of transcripts.

       We GRANT appellant’s fourth motion to extend time to file appellant’s brief.

Appellant’s brief shall be filed on or before October 31, 2016. We caution appellant that no

further extensions will be granted absent exigent circumstances and that failure to file the brief

may result in dismissal of the appeal without further notice.



                                                     /s/        CRAIG STODDART
                                                                JUSTICE




                                                 2